Citation Nr: 0838402	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  03-21 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for pseudofolliculitis 
barbae, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1991 to 
October 1994.

In a June 2007 decision, the Board denied the veteran's claim 
for an increased rating for service-connected 
pseudofolliculitis barbae.  The veteran appealed the Board's 
decision to the Court.  In June 2008, the parties filed a 
Joint Motion to Vacate and Remand (Joint Motion).  By Order 
entered June 17, 2008, the Court granted this motion, vacated 
the Board's June 2007 decision, and remanded the case to the 
Board for compliance with the instructions in the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his service-connected 
pseudofolliculitis barbae has worsened, as evidenced by bumps 
on his skin every time he shaves.  See November 2002 VA Form 
21-4138.  He asserts that he has not been examined during a 
period of flare-up, which occur every one to three weeks.  
The veteran reports using alcohol and hydrocortisone to treat 
the condition, which affects his entire chin and throat, his 
entire scalp, and the back of his head.  See June 2003 VA 
Form 9.

Pursuant to the June 2008 Joint Motion, the veteran is 
entitled to a VA skin examination.

The Board reminds the veteran that when a claimant fails to 
appear for a scheduled reexamination pursuant to a claim for 
an increased rating, 38 C.F.R. § 3.655(b) dictates that the 
claim be denied unless the appellant has good cause for his 
failure to appear.  Engelke v. Gober, 10 Vet. App. 396, 399 
(1997).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant or death 
of an immediate family member.  See 38 C.F.R. § 3.655(a) 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA skin 
examination to determine the nature and 
severity of his service-connected 
pseudofolliculitis barbae.  Attempt to 
schedule the examination during a period 
of active skin flare-ups.

2.  Provide the veteran with a 
notification letter of the VA examination 
and associate a copy of the letter with 
the veteran's claims file.  The letter 
should notify the veteran of the date, 
time, and place of the examination, and it 
should provide a reasonable amount of time 
between the date of the notice letter and 
the date of the scheduled examination.  
NOTE:  The Joint Motion implies that the 
November 2, 2006 letter did not provide a 
reasonable amount of time between the date 
of the notice and the date of the November 
8, 2006 examination.  Therefore, at least 
7 days should elapse between the date of 
the notice and the date of the 
examination.

3.  Provide the examiner with the 
veteran's claims folder and a copy of this 
remand.  The examination report should 
include the percentage of the entire body 
and the percentage of the exposed areas 
affected by the service-connected 
pseudofolliculitis barbae.

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence. If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the Case 
(SSOC) and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




